RICE, C. J.
The charge of the court below invaded thg province of the jury. It took from them their right to determine the truth of the evidence, and to ascertain the facts. Phillips v. McGrow, 13 Ala. 255; Huff v. Cox, 2 ib. 310; Yarborough v. Jones, 2 ib. 524.
Without considering the other questions raised upon the record, we reverse the judgment, and remand the cause, upon the single ground, that the charge of the court was an invasion of the right of the jury, and that this error is not clearly shown by the record to have been harmless.